Title: To George Washington from Lieutenant Henry Willis, 24 June 1780
From: Willis, Henry
To: Washington, George



Sir
Ki⟨n⟩gs Ferry [N.Y.] June 24th 1780 5 OClock Mor⟨ning⟩

I have receiv’d information of the enemies coming up the river. they were seen of[f] Closter this side of Fort Washington last evening about sun set, their numbers cannot be ascertain’d but in force you may depend on soon as ever they appear in sight I shall be able to write their size & strength. I have the honor to be &c.

Henry Willis

